IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,434-01


                        EX PARTE BRETT DAVID BOGUS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1433472-A IN THE 176TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

theft and sentenced to imprisonment for twenty years. His conviction was affirmed on appeal. Bogus

v. State, No. 14-15-00832-CR (Tex. App.—Houston [14th Dist. Apr. 13, 2017) (not designated for

publication).

        On March 11, 2019, an order designating issues was signed by the trial court. After 180 days

from the day the writ application was served on the State, the writ application was forwarded to this

Court. TEX . R. APP . P. 73.5.
       We remand this application to the 176th District Court of Harris County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: November 20, 2019
Do not publish